Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Ms. Adigwe on 2/22/2022.
The application has been amended as follows: 
1) Claim 1 in line 1, “the surface” has been changed to –a surface—
2) Claim 1 in lines 9-10, “the enclosure, measuring device comprising:” has been changed to –the enclosure,--
3) Claim 1 in line 11, “the optic axis” has been changed to –a first optic axis—
4) Claim 1 in line 16, “an optic axis of the projector” has been changed to –the first optic axis of the projector—
5) Claim 1 in line 18, “the optic axis” has been changed to –a second optic axis—
6) Claim 1 in lines 22-23, “an optic axis” has been changed to –the second optic axis—
7) Claim 1 in line 26, “the active lens” has been changed to –a first active lens—

9) Claim 3,  “The measuring device according to claim 1, wherein the first optic evice comprises a plurality of first lenses presenting different focal distances from one another and wherein the measuring device comprises a displacementmeans of the first optic evice along the optic axis of the projector with a plurality of different predefined positions, the control circuit being configured to locate the first optic evice in a predefined position such that a focal point of the active lens of the first lenses is located on the surface of the sample.” has been changed to – The measuring device according to claim 1, wherein the measuring device comprises a displacementmeans of the first optic evice along the first optic axis of the projector with a plurality of different predefined positions, the control circuit being configured to locate the first optic evice in a predefined position such that a focal point of the first active lens of the first lenses is located on the surface of the sample—
10) Claim 4,  “The measuring device according to claim 1, wherein the second optic device comprises a plurality of second lenses configured to present different focal distances from one another and wherein the measuring device comprises a displacement means of the second optic device along the optic axis of the amera -4-New U.S. Patent Application with a plurality of different predefined positions, the control circuit being configured to locate the second optic device in a predefined position such that a focal point of the active lens of the second lenses is located on the surface of the sample.” has been changed to – The measuring device according to claim 1, wherein the measuring device comprises a displacement means of the second optic device along the second optic axis of the camera -4-New U.S. Patent Application with a plurality of different predefined positions, the control circuit being configured to locate the second optic device in a predefined position such that a focal point of the second active lens of the second lenses is located on the surface of the sample.--
13) Claim 6, in line 4, “the optic axis of the projector and the optic axis of the camera” has been changed to -- the first optic axis of the projector and the second optic axis of the camera--
14) Claims 9-16 haven been cancelled. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to WINTEROT et al. (US 20140043470) discloses a measuring device of the surface topography of a sample with movable optic lenses thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A measuring device of the surface topography of a sample comprising: “- at least one projector configured to emit a patterned light designed to be projected onto the surface of the sample, - at least one camera configured to observe said patterned light projected onto the surface of the sample, - an enclosure designed to receive the sample, - a heating or cooling device configured to apply a temperature ramp to the sample in the enclosure, .. - a first optic device located on the optic axis of the projector between the projector and the sample, .. presenting several a first motor moving the first lenses in a plane perpendicular to an optic axis of the projector to define a first active lens located on the optic axis of the projector among the first lenses, - a second optic device located on the optic axis of the camera between the camera and the sample, the second optic device presenting several different magnifications .., a second motor moving the second lenses in a plane perpendicular to an -3-New U.S. Patent Application optic axis of the camera to define a second active lens located on the optic axis of the camera among the second lenses, - a control circuit connected to the first optic device and to the second optic device and configured to change the first active lens among the first lenses and to change the second active lens among the second lenses in response to a user instruction, the control circuit being configured to modify the magnifications of the first and second active lenses in the same manner” along with other limitations of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibata et al. (US 20160011123) teaches a movable table on which the sample as an inspection object and a pattern chip are mounted.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/